Case 2:16-cv-01118-CCC-MF Document 651 Filed 10/30/18 Page 1 of 1 PageID: 19215
                                                                               ONE RIVERFRONT PLAZA
                                                                               1037 Raymond Blvd., Suite 600
                                                                               Newark, NJ 07102
                                                                               T: 973.757.1100
                                                                               F: 973.757.1090
                                                                               WALSH.LAW

 Liza M. Walsh
 Direct Dial: (973) 757-1101
 lwalsh@walsh.law

                                             October 30, 2018

 VIA ECF AND FED EX
 Honorable Claire C. Cecchi, U.S.D.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Bldg. & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

         RE:      Immunex Corporation, et al. v. Sandoz, Inc., et al.,
                  Civil Action No. 16-1118 (CCC/MF)


 Dear Judge Cecchi:

          This firm, together with Sidley Austin LLP, represents Plaintiffs Immunex Corporation and
 Amgen Manufacturing, Limited (collectively, “Immunex”) in connection with the above-referenced
 matter. We write to submit corrected versions of Plaintiffs’ Post-Trial Brief and Proposed Findings of
 Fact and Conclusions of Law, dated October 23, 2018 at DE nos. 645 and 648. Plaintiffs’ Corrected
 Post-Trial Brief corrects citations or typographical errors in (i) the Table of Authorities and Table of
 Abbreviations and (ii) pages 7, 8, 11, 12, 15, 16 n.2, 17, 19, 21-26, 28-30, 35, 37, 38 n.8, 46, 48 and
 49. Plaintiffs’ Corrected Proposed Findings of Fact and Conclusions of Law corrects citations,
 typographical errors, or textual errors in (i) the Table of Contents and Table of Authorities and
 (ii) pages 2, 7, 10-13, 16-18, 21, 22, 24-31, 34, 36, 37, 41, 42, 48-51, 53, 56, 57, 59, 60, 62, 63, 65, 66,
 68, 69, 72, 73, 75, 76, 78-82, 84-89, 92, 96, 97, 100, 104, 107, 110, 113, 114 and 117-125.

         We remain available should Your Honor or Your Honor’s staff have any questions. We
 apologize for any inconvenience this causes the Court or its staff and thank the Court for its attention
 to this matter.

                                                           Respectfully submitted,

                                                           s/Liza M. Walsh

                                                           Liza M. Walsh

 Encl.
 cc:     All Counsel of Record (via ECF & email)
